1 Reported in 212 N.W. 605.
Action to recover damages for injury to plaintiff's automobile occasioned by a collision with defendant's automobile on one of the public streets of the village of St. Croix Falls, Wisconsin, in August, 1924. It is alleged in the complaint that the accident occurred as the result of the negligent manner in which the defendant operated his car at the time in question. The answer contains a general denial and a charge of contributory negligence on the part of plaintiff. There was a verdict in favor of the defendant. Plaintiff moved for a new trial, which was denied, and this appeal followed.
The only assignment of error has reference to the charge of the court on the measure of damages. The proof on behalf of the plaintiff was to the effect that the automobile was of the reasonable market value of $1,595 immediately before the accident and that immediately thereafter it was of the value of $1,150 or $1,200. The plaintiff testified that he paid $77 for the purpose of having the car repaired but that it could not be repaired so as to be as good as it *Page 400 
was before the accident. The defendant offered no proof whatever upon the question of damages.
The questions of negligence on the part of the defendant and contributory negligence on the part of the plaintiff were submitted to the jury. The charge as to the measure of damages and as to what constitutes negligence was confusing and uncertain but, in the face of the verdict, was at most error without prejudice. The proofs were clear and positive that plaintiff's car was considerably damaged. There was no evidence to the contrary. On appeal, all reasonable presumptions will be indulged in favor of a verdict and that it was based upon the issues most consistent therewith, and not upon one with which it is inconsistent. The verdict was against the right to recover damages. It was consistent with the charge of contributory negligence.
Affirmed.